





Exhibit 10.107


ex10107kenvecchioneem_image1.jpg [ex10107kenvecchioneem_image1.jpg]
February 21, 2017


Mr. Kenneth A. Vecchione
c/o Encore Capital Group, Inc.
3111 Camino Del Rio North, Suite 103




Dear Ken,


This letter (this “Amendment”) amends the employment offer letter agreement (the
“Employment Offer Letter”) between you and Encore Capital Group, Inc.
(“Encore”), a Delaware corporation, dated April 8, 2013.


You and Encore hereby modify and amend the Employment Offer Letter for the
following changes:


1.
In Section 10, the “and” from the end of the paragraph in the third bullet point
is deleted.

2.
In Section 10, the following language is inserted as a new bullet point between
the third and fourth bullet points:



“(i) continued vesting of all shares underlying time-based and performance-based
equity awards as if you were still an employee for a period of 12 months after
your termination date and (ii) stock options you hold that are vested as of the
termination date or vest for a period of 12 months after your termination date
shall remain exercisable until the earlier of (a) 15 months after your
termination date or (b) the stock option’s originally scheduled expiration date,
and”


This Amendment to your Employment Offer Letter has been duly authorized by
Encore and is a legal and binding obligation of Encore and you, enforceable in
accordance with its terms. All disputes arising under this Amendment will be
governed by, and interpreted in accordance with, the laws of the State of
California, without regard to its conflict of law provisions. Any action to
enforce this Amendment (other than an action which must be brought by
arbitration pursuant to Section 23 of the Employment Offer Letter) must be
brought in, and you and Encore hereby consent to the jurisdiction of, the County
of San Diego, California. Both you and Encore hereby waive the right to claim
that any such court is an inconvenient forum for the resolution of any such
action.


Except as specifically amended hereby, the Employment Offer Letter shall remain
in full force and effect. In the event the terms of the Employment Offer Letter
conflict with this Amendment, the terms of this Amendment shall control. Except
as otherwise provided herein, this Amendment contains the entire understanding
between you and Encore, and there are no other agreements or understandings
between you and Encore with respect to the subject matter hereof. No alteration
or modification hereof shall be valid except by a subsequent written instrument
executed by both you and an authorized officer of Encore. This Amendment may be
executed in any number of counterparts, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute only one agreement. Any facsimile or email scan of this Amendment
shall be considered an original document.




--------------------------------------------------------------------------------







Exhibit 10.107




[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------





Ken, if the terms and conditions of this Amendment are acceptable to you, please
sign below.




Sincerely,


/s/ Jonathan Clark


Jonathan Clark,
Chief Financial Officer
Encore Capital Group




ACCEPTED AND AGREED


        
/s/ Kenneth Vecchione
 
2/21/2017
Kenneth Vecchione
 
Date





    


Signature Page to Amendment to K.Vecchione Employment Offer Letter